Citation Nr: 0938754	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than May 17, 2005 
for the award of service connection for prostate cancer 
status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1. An original claim of service connection for prostate 
cancer due to herbicide exposure was received on May 17, 
2005.

2. In September 2005, the RO assigned an effective date of 
May 17, 2005, for the grant of service connection for 
prostate cancer due to herbicide exposure.

3. There is no legal basis for the assignment of an effective 
date earlier than May 17, 2005, for the grant of service 
connection for prostate cancer.


CONCLUSION OF LAW

The assignment of an effective date earlier than May 17, 
2005, for the award of service connection for prostate cancer 
status post radical prostatectomy is not warranted.  38 
U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(p)(r), 3.114(a), 3.151(a), 
3.400, 3.816(c)(4) (2009).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a July 2005 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim for service connection for prostate 
cancer.  Additionally, once the Veteran disagrees with an 
initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuance statements of the case, which were 
done in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 
2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2008); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.  

The Board also finds that the July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand of this 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified 
Floyd Memorial Hospital and Health Service and Metropolitan 
Urology as treatment providers.  Available records from those 
facilities were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II.  Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2009).



The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2009).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p), 3.155 (2009).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  See also 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404 (N.D. Cal., May 2, 1989).  Under that regulation, a 
Nehmer class member is a Vietnam veteran who has a covered 
herbicide disease. Covered herbicide diseases include 
prostate cancer.  See 38 C.F.R. § 3.816(b) (2009).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 
25, 1985 and May 3, 1989, the effective date of the 
award will be the later of the date VA received the 
claim on which the prior denial was based or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section. A prior decision will 
be construed as having denied compensation for the same 
disease if the prior decision denied compensation for a 
disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has 
been awarded. Minor differences in the terminology used 
in the prior decision will not preclude a finding, based 
on the record at the time of the prior decision, that 
the prior decision denied compensation for the same 
covered herbicide disease.

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the 
statute or regulation establishing a presumption of 
service connection for the covered disease, the 
effective date of the award will be the later of the 
date such claim was received by VA or the date the 
disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A claim will be 
considered a claim for compensation for a particular 
covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be 
viewed, under the standards ordinarily governing 
compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide 
disability; or

(ii) VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably 
may be construed as the same covered herbicide 
disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one 
year from the date of the class member's separation from 
service, the effective date of the award shall be the 
day following the date of the class member's separation 
from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the 
award shall be determined in accordance with §§ 3.114 
and 3.400.

In a November 2005 statement, the Veteran contends that the 
compensation he receives for his service-connected prostate 
cancer should be back dated to June 2002-the date that he 
was diagnosed with prostate cancer.  At a May 2008 hearing 
before the RO, the Veteran states that his original claim of 
entitlement to service connection for prostate cancer was in 
May 2005; however, the Veteran contends that he would have 
submitted his claim earlier has he been aware of his 
eligibility for service-connected disability compensation.  
Hearing Transcript at 1-2, 4.  Thus, the Veteran contends 
that an effective date earlier than May 17, 2005 for the 
award of service connection for prostate cancer status post 
radical prostatectomy is warranted.

The basic facts in this case are not in dispute.  The Veteran 
served in the Republic of Vietnam during the Vietnam era, and 
was discharged from military service in December 1971.  
Prostate cancer was added to the list of presumptive diseases 
associated with exposure to certain herbicide agents, 
effective November 7, 1996. 38 C.F.R. § 3.309(e).

The Veteran was found to have elevated laboratory studies 
indicative of prostate cancer on a private examination in 
June 2002.  He underwent a radical prostatectomy in November 
2002.  A claim of service connection for prostate cancer was 
received on My 17, 2005.  By rating action in September 2005, 
service connection was established for prostate cancer and a 
100 percent schedular evaluation was assigned, effective from 
May 17, 2005.

In this case, the Veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., prostate cancer] within the meaning 
of 38 C.F.R. § 3.816(b)(2).  However, a review of the record 
showed that VA has never denied a claim of service connection 
for prostate cancer from the Veteran, including between 
September 25, 1985 and May 3, 1989, nor does the Veteran 
claim otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1). 

Likewise, the Veteran did not submit a claim for prostate 
cancer between May 3, 1989 and November 7, 1996, the 
effective date for the regulation which added prostate cancer 
as a disease presumptively due to in-service exposure to 
herbicides.  Thus, an earlier effective date is not warranted 
under 38 C.F.R. § 3.816(c)(2).

Finally, the Veteran did not submit a claim of service 
connection for prostate cancer within one year of his 
separation from service in December 1971.  Thus, 38 C.F.R. § 
3.816(c)(3) is inapplicable.

Because the requirements have not been met, 38 C.F.R. § 3.816 
provides that the effective date of the award of service 
connection for prostate cancer must be determined in 
accordance with §§ 3.114 and 3.400.  Therefore, the Veteran's 
argument that the effective date of service connection for 
his prostate cancer should be the date of diagnosis is 
without legal merit.

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  Here, the effective date of the 
regulation which added prostate cancer as a disease 
presumptively due to in-service exposure to herbicides is 
November 7, 1996.  The Veteran, however, did not file his 
initial claim for service connection until May 17, 2005, more 
than one year after the effective date of the liberalizing 
law.  The RO granted service connection with an effective 
date of May 17, 2005, the date of receipt of his claim.  The 
regulations do not provide for any earlier effective date 
than this.  38 C.F.R. §§ 3.114, 3.400.

While the Veteran believes that the effective date for the 
award of service connection for diabetes mellitus should be 
in July 2002, the date of his initial diagnosis, the 
provisions of the law governing effective date of awards of 
benefits are clear and unambiguous.  The effective date of 
service connection is determined by the date he filed his 
original claim with VA, and with application of 38 C.F.R. § 
3.114(a)(1).

As noted, the effective date of an original award of 
presumptive service connection is the date entitlement arose, 
if the claim is received within one year after separation 
from active duty; otherwise, the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(ii).  Again, a 
review of the claims file reveals that the Veteran did not 
file a claim of service connection for prostate cancer within 
one year after separation from active duty.  The Veteran did 
file an application for education benefits shortly after 
separation from active duty, but an application for 
compensation benefits was not received until many years 
later.  He does not contend otherwise.  Thus, the effective 
date shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.

As previously discussed, the record shows that the Veteran 
first filed a claim of service connection for prostate 
cancer, as part of an application for compensation benefits, 
that was received by the RO on May 17, 2005.  Thus, the RO 
assigned the effective date for the award of service 
connection as the date of receipt of the Veteran's 
application for benefits.  There is no document of record 
that was received earlier than May 17, 2005, that could be 
construed as a claim of service connection for that 
disability.  Even if entitlement arose prior to the date of 
claim, an earlier effective date would not be assignable 
because the effective date is controlled by the latter of 
those two occurrences.  See 38 C.F.R. § 3.400(b)(2)(ii).  The 
Veteran was therefore afforded the earliest possible 
effective date and there is no legal basis to establish an 
earlier date.

Private treatment records obtained in connection with the 
claim document treatment for prostate cancer as early as June 
2002.  Although the treatment occurred prior to the date of 
claim, the dates of treatment for symptoms related to 
prostate cancer can not serve as a basis for an earlier 
effective date.  Therefore, while the Veteran contends that 
the effective date should be earlier than May 17, 2005, for 
his award of service connection for prostate cancer, the 
governing legal authority is clear and specific, and VA is 
bound by it.  Here, the date of receipt of the Veteran's 
claim of service connection was not within one year of his 
separation from active duty, and there was no claim that was 
received earlier than May 17, 2005.  Consequently, the 
assignment of an effective date earlier than May 17, 2005, 
for the award of service connection for prostate cancer is 
not warranted.  Thus, the appeal must be denied.


ORDER

Entitlement to an effective date earlier than May 17, 2005 
for the award of service connection for prostate cancer 
status post radical prostatectomy is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


